                            UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


United States of America,
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:16-cr-00235-KJD-CWH
Jermaine Xavier Frederick,                                           2:18-cv-00767-KJD
                                                      5HODWHGFDVH


                        Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
      the judgment is entered Defendant's Amended Motion to Vacate, Set Aside, or Correct Conviction and
      Sentence and Motion to Vacate, Set Aside, or Correct Sentence are denied.




      6/8/2021
      ____________________                                   DEBRA K. KEMPI
      Date                                                  Clerk




                                                            Deputy Clerk
